 Mr. President, it gives me pleasure to convey to you our congratulations on the occasion of your election to the presidency of the thirtieth session of the General Assembly. We wish you every success in fulfilling your task and express our confidence in your ability to guide the Assembly at this session towards the result expected from it.
2.	I should also like to commend the efforts of your predecessor, our colleague Mr. Abdelaziz Bouteflika, in presiding over the last regular session and the seventh special session and guiding them to the success they achieved. I should not let this occasion pass without noting with deep appreciation the sincere endeavors of the Secretary-General, Mr. Kurt Waldheim, to uphold the principles of this Organization and to attain its objectives.
3.	It is also a pleasure to note that this session has witnessed a positive event in the admission of a number of newly independent States to membership in the United Nations: they are the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe and the People's Republic of Mozambique. The admission of these young States indicates that the long-standing gap between the principle of the universality of the Organization and its limited reality has begun to narrow with the withdrawal of the forces of colonialism and the emergence of the new countries of the third world which have gained their freedom and independence after a long and arduous struggle. In welcoming the new Members, my delegation wishes to assure them of Iraq's readiness to co-operate with them within the United Nations and outside it.
4.	While we note this positive event, we cannot but remember the regrettable fact that there are other States still deprived of membership in this Organization. It is a source of disappointment and bitterness that the United States of America should resort to the use of the veto to defeat the equitable application of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for membership in the United Nations. On the other hand, we are pleased to see the legitimate Government of Cambodia occupying its rightful seat in the United Nations.
5.	The thirtieth anniversary of the United Nations provides us with an opportunity to look in retrospect at the distance covered by the international community over the last three decades, at its successes and its failures. Thirty years after the signing of the Charter of the United Nations one must make an appraisal that will determine the areas of success as well as of failure in order to arrive at a deeper understanding of the world's problems and to mobilize collective efforts towards solving them. The world that we inhabit is indeed characterized by violent upheavals, complexities, and conflicting interests, in spite of which the United Nations has achieved a fair measure of success in meeting the world's problems and in comprehending its vicissitudes. The United Nations has also remained, in the view of all States, the appropriate and acceptable instrument for the treatment of deep-rooted problems, as it has remained the greatest hope for the creation of a world in which justice, peace and prosperity will prevail.
6.	The Secretary-General's introduction to his report on the work of the Organization [AllOOOllAdd.l] contains a comprehensive survey of the Organization's work during the recent period of its existence, obviating all that which may be said in this field.
7.	While we recognize the United Nations' numerous achievements which are deserving of praise, we must also refer to the dangerous problems still threatening mankind with dire peril. First and foremost among those perils are the problems which concern the maintenance of international peace and security.
8.	If the steps taken towards international detente  the victory of the peoples of Indo-China, the dissolution of colonialism in the African continent, the United Nations conferences on population, food, the law of the sea, International Women's Year, the non-aligned conference, and the dialog between the developed and the developing countries within the framework of the United Nations if, as I say, all these events represent an aspect of positive developments in the international situation since the end of the last session, there are still certain negative factors which pose dire threats. In the forefront of these problems directly affecting international peace and security, is the question of Palestine.
9.	The question of Palestine is a flagrant example of settler colonialism and perhaps one of the most blatant cases of injustice in the history of mankind. It is without any doubt the problem of a people whose land was usurped and which was exiled by the brute force
A/PV.2359 
of foreign invaders who had come to establish in that land a racist regime with the support of the forces of imperialism led by the United States of America. The General Assembly adopted its famous resolution 3236 (XXIX) affirming the inalienable rights of the people of Palestine in Palestine, including its right to self-determination, independence, and sovereignty, and the right to return to the homeland from which it was expelled. In spite of the fact that nearly a year has elapsed since the adoption of that important resolution, the Zionist forces of occupation in Palestine continue their occupation of the Arab land and continue to deny the rights of the Palestinian people in defiance of the will of the international community. What should be a cause for censure and firmness is the Zionists' persistence in defying the relevant United Nations resolutions and in implementing a policy of aggression and expansionism aiming at the creation of new political facts transcending the question of Palestine and the rights of the Palestinian people. The Zionists have even resorted to mass killings in order to exterminate the Palestinians, but the will of the Palestinian people and its determination to persevere and to continue in its struggle are stronger than all the attempts made against its very existence  such as barbaric air attacks on refugee camps killing thousands of unarmed, innocent refugees.
10.	The sanguinary tragedy that has been the lot of the people of Palestine for the past 28 years, the scenes of which are being enacted in full view and within earshot of the world, is, above all, the responsibility of the United Nations. It was the General Assembly that voted for the partition of Palestine in 1947 [resolution 181 (II)] in contravention of the provisions of the Charter and the terms of its mandate. Acting under the pressure of the colonialist forces led by the United States of America, the United Nations thereby deprived the people of Palestine of its right to self-determination and turned it into a nation in exile. It is in the light of these facts that the significance of the General Assembly's resolution concerning the rights of the people of Palestine [resolution 3236 (XXIX)] adopted at the twenty-ninth session of the General Assembly, becomes evident.
11.	During the last quarter of a century, the world has witnessed radical changes in the political structure of States. These changes were reflected in the United Nations and were responsible for the initiative taken towards finding a settlement based upon the rights of the Palestinian people and its legitimate struggle. The resolutions of the United Nations, in spite of their importance, are not sufficient in themselves as remedies for a problem which threatens international peace and security. These resolutions must be accompanied by actions which will guarantee their implementation. Hence, the implementation of the provisions of the Charter with regard to Israel, including its expulsion from the United Nations, would constitute the right approach towards the desired settlement of the problem, and the international community will thus have taken a positive step towards rectifying the error it had committed. Within this context, the Government of Iraq reaffirms anew its unswerving determination to continue the struggle, together with the Palestinian people and the Arab nation, in order to liberate the Arab lands from Zionist aggression and to restore to the people of Palestine their inalienable rights.
12.	Among the problems that are still threatening international peace and security is the increasing pace of armament in the world. The arms race, particularly that of nuclear weapons, poses an enormous threat to the future of mankind if no comprehensive and drastic solution is arrived at. In spite of the limited progress achieved in controlling strategic nuclear arms and bacteriological weapons, our world is still in desperate need of regional and international measures to limit the arms race, to halt the proliferation of nuclear weapons, and to limit the use of atomic energy to peaceful purposes only.
13.	We believe the success of endeavors to prevent the proliferation of nuclear weapons depends on the accession of all States Members of the United Nations to the Treaty on Non-Proliferation of Nuclear Weapons [resolution 2373 (XXI 1), annex]. It also depends on the readiness of States possessing nuclear weapons to take effective and immediate measures to fulfill their obligations, in accordance with the provisions of the Treaty, and to undertake not to resort to the threat of the use of nuclear weapons against any non-nuclear country. Iraq, as a party to the non- proliferation Treaty, finds that Treaty an indispensable instrument for the non-proliferation of nuclear weapons under the present international circumstances. Iraq therefore also warmly supports the appeal of the Soviet Union to stop all nuclear testing, including tests held underground, and considers the Soviet initiative a considerable contribution to the strengthening of efforts to prevent the proliferation of nuclear weapons and the creation of a suitable climate for the initiation of the process of general nuclear disarmament. Iraq also considers the proposals concerning the creation of nuclear-free zones in various parts of the world another effective means for making the whole world a nuclear-free zone. Iraq regards the General Assembly resolution concerning the establishment of a nuclear-free zone in the Middle East [resolution 3263 (XXIX)] as a constructive preliminary measure. We believe that the way to the implementation of this resolution lies through the accession of all the parties concerned in the area to the non-proliferation Treaty.
14.	My delegation considers with concern and denounces the American armaments plans with regard to Israel and the evolution of those plans which seek to make of Israel a nuclear Power that would dominate the Arab States. My Government considers non- alignment a basic pillar of its foreign policy. As those who pursue the policy of non-alignment have reacted positively to events and adopted a progressive approach which distinguishes between good and evil and does not equate the aggressor with the victim of aggression, and as they have in that policy paid serious attention to the problems of poverty and injustice in the world, the non-aligned policy has played an effective role in promoting international understanding and the beginning of the establishment of a world order under the rule of justice, freedom and peace. My country is honored to be an active member of the community of non-aligned States and, hence, we cannot but exert our utmost efforts for the consolidation of the foundations of the movement and its success. We attach special importance to the next conference of Heads of State or Government of non-aligned countries to be held at Colombo next year.
15.	Iraq is part of the Arab nation, which suffers from the fragmentation initiated by colonialism and which has suffered and continues to suffer from injustice, aggression and exploitation. Iraq therefore believes in the unity of the Arab nation and struggles with all the means at its disposal for the realization of that unity in order to build a modern Arab society which would add to the strength of the progressive forces of the world. Taking this principle as a starting- point, Iraq stands by the side of the partitioned nations in their legitimate struggle to unify their countries, as it also stands on the side of all progressive and just causes in the world.
16.	The Western Sahara area in Africa is undergoing developments that call for comment. We call upon the friendly Government of Spain to terminate its rule over the territories of Rio de Oro and Sakiet El Hamra, known as the Western Sahara, and this in agreement with the brotherly Governments of Morocco and Mauritania. We are confident that the Government of Spain will thus strengthen its ties of friendship with the Arab people which is bound to Spain by strong historical ties.
17.	Out of our belief in the peaceful settlement of international disputes, we express our satisfaction with the agreement we arrived at with our neighbor Iran. That agreement settled all the disputes which were pending between our two countries and which almost led to the outbreak of an armed conflict. The agreement which was declared at Algiers on 6 March 1975 has led to the delimitation of the land boundaries and their complete closure to clandestine traffic and saboteurs. The river boundaries were settled in accordance with the terms of the Treaty of Baghdad and its protocols signed at Baghdad on 13 June 1975. Those agreements will open up new horizons for fruitful co-operation between the two countries, on the basis of reciprocal respect for sovereignty, and on the basis of their legitimate mutual interests. The agreements serve as an example of the renunciation of the use of force in the settlement of international disputes and respect for the principle of non-interference in the internal affairs of other States.
18.	The termination of the war in Indo-China with the victory of the peoples of that area over colonialism and the collapse of the puppet regimes is an event of outstanding importance. It signaled the end of the policy of internationally policing the area and perhaps the end of that policy throughout the world. It has thus contributed to the strengthening of peace and stability in that part of the world. This accomplishment was achieved through the struggles of the people of Viet Nam and the people of Cambodia, for which they deserve our highest admiration.
19.	There remains, however, next to that great positive achievement, the problem of Korea: another focus of tension in east Asia threatening peace and stability not only in that area but also in the world at large. Iraq calls for the withdrawal of foreign forces from the territory of South Korea in order to enable the Korean people to exercise its self-determination by itself without any foreign interference. We also support measures aiming at the unification of Korea.
135
20.	It is truly regrettable that colonialism should still survive to this day, despite all the efforts of the United Nations to eradicate this evil phenomenon. The African peoples continue their struggle in order to complete the liberation of the African continent from colonialism and racial discrimination. My Government therefore declares from this high rostrum our full support for the aspirations of the African peoples for unity, freedom from colonialism and final deliverance from the racist regimes. We pledge that we shall always remain by their side and co-operate with them with all the means at our disposal for the realization of their legitimate aspirations.
21.	South Africa's violations of the Charter of the United Nations and its constant defiance of the resolutions of its various bodies do not require any proof. In spite of the numerous resolutions adopted by the General Assembly confirming the right of peoples to defend their freedom and independence, in spite of the resolutions calling upon South Africa to end its illegal occupation of Namibia and to allow the people of Namibia to exercise its self-determination, South Africa continues to ignore those resolutions and to defy the will of the people of Namibia and of international public opinion. The acts of aggression committed by the South African regime and its persistence in its policy of apartheid towards the majority of the population, puts that regime in the same category as the Zionist regime, thus deserving expulsion from the United Nations.
22.	In speaking of the liberation of the African peoples, we must commend the progressive approach adopted by the Portuguese Government to end its presence in its colonies. We must also praise the heroic struggle waged by the peoples of those territories for their freedom and sovereignty. We support the struggle of the African people against the racist regime in Southern Rhodesia and salute the struggle of the people of Zimbabwe to overthrow that regime.
23.	The Government of Iraq follows with great interest the development of events in Cyprus, and wishes to reaffirm here its firm support for the independence, sovereignty, territorial integrity and the non-aligned status of the island. We sincerely hope that peace and understanding will be restored in Cyprus. We believe that it is incumbent upon the parties concerned, especially the Greek and Turkish communities, to make greater efforts to arrive at an agreement which will satisfy all parties and guarantee the legitimate interests of the two communities.
24.	Iraq supports the policy of international detente and the substitution of constructive, positive relations for the policy of confrontation and cold war. It should be noted at the same time, however, that the policies of understanding between the great Powers should be in conformity with the right of peoples to independence, sovereignty and progress. Iraq also supports the proclamation of the Indian Ocean as a zone of peace.
25.	Allow me, finally, to refer to the effects of economic conditions on international relations. The great gap in the distribution of wealth and the continuing phenomena of exploitation and inequality in the exchange of trade are problems which, if not solved radically, can lead only to disruption of the international situation and threaten peace. Developing countries have endeavored for years, within and outside the United Nations, to rectify these conditions without any noteworthy success.
26.	The resolution adopted by the General Assembly at its last special session [resolution 3362 (S-VII)] on the economic situation was a positive resolution although it does not satisfy all the expectations of the developing countries. What is required now is that the resolution be implemented in a positive spirit of goodwill.
27.	As a developing country, Iraq declares its full support for the legitimate aspirations of the countries of the third world and strives with them, with all the means at its disposal and all its capacity, to implement that resolution and to make of it a beginning for the radical solution of the world's economic problems. We sincerely hope that the forthcoming negotiations at the Paris Conference will bear positive results.
28.	Those are some of the tasks of our Organization to which Iraq attaches great importance. Our delegation will undertake to explain its position on those subjects and other items of the agenda in greater detail in the various committees of the General Assembly. Iraq, which has always had faith in the United Nations and has always supported its endeavors, wishes further success for the Organization, for the benefit of all mankind.



